Case 1:20-mc-00212-AJN Document 31-33 Filed 06/26/20 Page 1 of 3




              Exhibit 33
       Case 1:20-mc-00212-AJN Document 31-33 Filed 06/26/20 Page 2 of 3




                D: +1-212-225-2086
               jrosenthal@cgsh.com




                                                      May 27, 2020


Josef M. Klazen, Esq.
Kobre & Kim LLP
800 Third Avenue
New York, New York 10022


               Re: In re Application of Benjamin Steinmetz for an Order to Take Discovery from
                   Vale S.A., Vale Americas Inc., Rio Tinto PLC, and Rio Tinto Limited
                   pursuant to 28 U.S.C. § 1782, 20-mc-212-AJN (S.D.N.Y.)

Dear Mr. Klazen:

              I write on behalf of Vale S.A. and Vale Americas Inc. (collectively “Vale”) in
response to your May 26, 2020 letter.

                Vale reiterates its willingness to accept a bilateral agreement whereby this firm
accepts service on behalf of Vale and Kobre & Kim accepts service on behalf of Benjamin
Steinmetz with respect to any proceedings in the Southern District of New York related to or
arising from Vale’s and BSGR’s Guinean joint venture. For obvious reasons, your suggestion
that we accept service on behalf of Vale before Mr. Steinmetz decides whether he is interested in
a bilateral arrangement is unappealing. Please advise us when your client has made a decision.

                Separately, thank you for furnishing us with the transcripts yesterday. As I noted
in my initial request to you, Dr. Yanus’ Declaration expressly references recorded conversations
with “a number of individuals who are familiar with the case and the relevant parties” during “in-
person meetings [] to obtain information relevant to the case through conversations with the
individuals” and “conversations [that] took place in person during meetings in public places or
through video conference calls or telephone calls.” Dr. Yanus notes that “[e]ach
[aforementioned] conversation is recorded from start to finish” and that “Black Cube preserves
each of the audio recordings in its entirety.”
        Case 1:20-mc-00212-AJN Document 31-33 Filed 06/26/20 Page 3 of 3
Josef M. Klazen, Esq., p. 2

                  Since you represented to us in your letter (and to the Court, given that you elected
to file it) that you have produced all of the “materials referenced in Dr. Yanus’ Declaration,”
please confirm that neither you, Mr. Steinmetz nor Black Cube has any other memorialization of
the conversations referenced by Dr. Yanus in paragraphs 21-23. For the avoidance of doubt, we
ask you to confirm that the transcripts and recordings that you provided to us yesterday
constitute the entire universe of transcripts and recordings referenced by Dr. Yanus in his
description of the work Black Cube performed in its investigation of the events surrounding the
dispute arising from Vale’s and BSGR’s Guinean joint venture. If there are any other such
recordings or transcriptions notwithstanding your letter to us, we demand their production no
later than the close of business tomorrow.

                Moreover, your representation that you have produced “[t]he materials referenced
in Dr. Yanus’ Declaration” appears to have overlooked the “comprehensive research” referenced
in paragraph 20 of Dr. Yanus’ Declaration. We note that Mr. Steinmetz has reported to the
media that he engaged a team of 20 Black Cube agents and, therefore, it appears unlikely that the
transcripts and recordings you provided to us were truly all of “[t]he materials referenced in Dr.
Yanus’ Declaration.” In light of your representation to us and the Court, please produce the
remainder of such materials no later than the close of business tomorrow.




                                                    N
               Vale reserves all rights.

                                                    Very truly yours,



                                                    Jeffrey A. Rosenthal
